     Case 3:18-cr-00249 Document 96 Filed 04/09/21 Page 1 of 5 PageID #: 315




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                      CRIMINAL ACTION NO. 3:18-00249-02

RAFAEL STARKS

                             MEMORANDUM OPINION AND ORDER

                  Pending before the Court is Defendant Rafael Starks’ Motion to Dismiss Indictment

for Violation of Interstate Agreement on Detainers Act (IAD), 18 U.S.C. App. 2. ECF No. 87. The

United States opposes the motion. The Court held a hearing on the motion on April 6, 2021. At

the conclusion of the hearing, the Court DENIED the motion for the following reasons.



                  The IAD was enacted to facilitate “expeditious and orderly disposition” of

unresolved criminal charges pending in member jurisdictions and to minimalize interruption of

any rehabilitative programing at the correctional facility where the inmate is housed. 18 U.S.C.

App. 2, §2, Art. I; United States v. Mauro, 436 U.S. 340, 351 (1978). The IAD provides that an

incarcerated prisoner, against whom a detainer has been lodged in another jurisdiction (the

“sending state”), has the right to be brought to trial within 180 days. 18 U.S.C. App. 2, §2, Art. II,

III(a). 1 If a trial is not held within 180 days of the prisoner’s demand, the court in the “receiving



       1
           In relevant part, Article III(a) provides:

                  Whenever a person has entered upon a term of imprisonment in a
                  penal or correctional institution of a party State, and whenever
                  during the continuance of the term of imprisonment there is pending
                  in any other party State any untried indictment . . . on the basis of
                  which a detainer has been lodged against the prisoner, he shall be
      Case 3:18-cr-00249 Document 96 Filed 04/09/21 Page 2 of 5 PageID #: 316




state” must dismiss the indictment with prejudice. Id. at Art. IV(e). 2 The United States is treated

as another “state” for purposes of the IAD. 18 U.S.C. App. 2, § 2, Art. II(a).



                  In this case, Defendant was indicted in this District for aiding and abetting the

distribution of heroin, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. A warrant was

issued for Defendant’s arrest and, apparently, unbeknownst to the United States Attorney for this

District, the United States Marshal for the Eastern District of Kentucky filed a detainer, Form

USM-17, against Defendant on January 31, 2020. Prior to issuance of the detainer, Defendant was

sentenced in Kentucky state court to a term of 8 years imprisonment and was serving his sentence

at the Roederer Correctional Complex (RCC) in LaGrange, Kentucky. 3 While at RCC, Defendant

was presented with the detainer, which expressly provided that there was a warrant for his arrest

pending in the Southern District of West Virginia. Detainer, ECF No. 87-1. It also contains the

following language:

                  Because the 180-day time limit may be tolled by virtue of
                  delays attributable to you, you should periodically inquire as
                  to whether your written notice of request for a final
                  disposition of the charges against you has been received by


                  brought to trial within one hundred and eighty days after he shall
                  have caused to be delivered to the prosecuting officer and the
                  appropriate court of the prosecuting officer's jurisdiction written
                  notice of the place of his imprisonment and his request for a final
                  disposition to be made of the indictment, information, or
                  complaint[.]

Id.
        2
          Article IV(e) states, in part: “If trial is not had on any indictment . . . contemplated hereby
prior to the prisoner's being returned to the original place of imprisonment pursuant to article V(e)
hereof, such indictment . . . shall not be of any further force or effect, and the court shall enter an
order dismissing the same with prejudice.” Id.
        3
            Defendant testified that he reported to this facility on February 3, 2020.
                                                    -2-
    Case 3:18-cr-00249 Document 96 Filed 04/09/21 Page 3 of 5 PageID #: 317




               the appropriate U.S. Attorney and the appropriate U.S.
               District Court. You are hereby advised that the 180-day time
               limit does not commence until your written notice of request
               for final disposition of the charges against you has actually
               been delivered to the appropriate U.S. Attorney and the
               appropriate U.S. District Court.

Id. On or about March 17, 2020, Defendant signed a request for a speedy trial under the IAD.

However, the warden of RCC sent Defendant’s request to the United States Attorney’s Office and

the District Court for the Eastern District of Kentucky. Unfortunately, neither the Kentucky United

States Attorney’s Office, nor the District Court, alerted anyone that the request was misdirected to

their offices. Thereafter, Defendant did not receive any response to his demand for nearly five

months. Finally, on September 6, 2020, Defendant personally mailed a motion to dismiss the

instant indictment for speedy trial and IAD violations to the Kentucky’s District Court. It was not

until October 16, 2020, that Kentucky’s District Court replied and returned his original motion to

him, advising him to file with the Southern District of West Virginia.



               In the meantime, the United States Attorney for this District learned that Defendant

was incarcerated at RCC on October 6, 2020, and lodged a detainer against him the next day. On

October 13, 2020, the United States Attorney received the USM-17 signed by Defendant on March

18, 2020. It was the first time this District’s United States Attorney knew about Defendant’s

request. Thereafter, on November 16, 2020, Defendant appeared in this District for his initial

appearance, arraignment, and detention hearing. Defendant now moves to dismiss the indictment

for violating his speedy trial rights and the IAD.



               At the hearing on Defendant’s motion, the Assistant United States Attorney agreed

there were missteps by RCC and the Eastern District of Kentucky’s United States Attorney’s

                                                 -3-
    Case 3:18-cr-00249 Document 96 Filed 04/09/21 Page 4 of 5 PageID #: 318




Office and the District Court, and she recognized Defendant’s request was negligently handled.

Nevertheless, the United States Attorney argues that it was Defendant’s responsibility to ensure

his request was received by the appropriate entitites and that the detainer expressly notified him of

his responsibility. It simply is not enough that his request was received by “a” United States

Attorney’s Office and “a” district court. Upon review, the Court agrees.



                In Fex v. Michigan, 507 U.S. 43 (1993), a defendant claimed the 180-day speedy

trial period began to run as soon as he gave his request to prison authorities to mail. However, the

United States Supreme Court disagreed and found the request had to be “delivered to the court and

prosecuting office of the jurisdiction that lodged the detainer against him” to begin the 180-day

clock. 507 U.S. at 52. In doing so, the Supreme Court recognized that, to hold otherwise, it could

create a situation in which a warden negligently failed to deliver a request within the 180 days and

the indictment would have to be dismissed before the prosecutor even knew of the request. Id. at

50. The Supreme Court found this situation unacceptable and held “[i]t is more reasonable to think

that the receiving State’s prosecutors are in no risk of losing their case until they have been

informed of the request for trial.” Id. (italics original).



                Although Defendant attempts to distinguish Fex and argues it was unnecessary for

his request to be delivered to a specific United States’ prosecutor and district court, the Fourth

Circuit rejected a similar argument in Saxby v. FBI, 3 Fed. Appx. 60 (4th Cir. 2001) (per curiam),

in which it held a defendant failed to comply with the IAD when notice was delivered “to the

United States District Court and the federal prosecutor in South Carolina regarding a detainer

lodged by a federal prosecutor in Georgia.” 3 Fed. Appx. at 61 (citing Fex, 507 U.S. at 52). The



                                                   -4-
    Case 3:18-cr-00249 Document 96 Filed 04/09/21 Page 5 of 5 PageID #: 319




Fourth Circuit held that the defendant “did not trigger the 180-day time limit because he has not

shown that he requested final disposition from the federal prosecutor in Georgia, where the

detainer was issued.” Id. at 62; see also United States v. Thomas, 342 Fed. Appx. 891, 892-93 (4th

Cir. 2009) (per curiam) (citing Fex and denying a defendant’s motion to dismiss an indictment for

violating the 180-day clock where the defendant failed to select on the federal detainer form

whether he was demanding a speedy trial and “the form was mailed only to the U.S. Marshal’s

Office”).


               Accordingly, as Defendant in this case has failed to show compliance with the IAD

and neither the United States Attorney’s Office for this District nor this Court was informed of his

request until October of 2020, the Court DENIES Defendant’s Motion to Dismiss Indictment for

Violation of Interstate Agreement on Detainers Act. ECF No. 87.



               The Court DIRECTS the Clerk to send a copy of this Order to the defendant and

counsel, the United States Attorney, the United States Probation Office, and the United States

Marshal.

                                              ENTER:         April 9, 2021



                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -5-
